44 So.3d 206 (2010)
Jimmy ANDRIAL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2273.
District Court of Appeal of Florida, Fifth District.
September 17, 2010.
*207 Jimmy Andrial, Avon Park, pro se.
Bill McCollum, Attorney General, Tallahassee, and Megan Saillant, Assistant Attorney General, Daytona Beach, for Appellee.
ORFINGER, J.
Jimmy Andrial appeals the denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court correctly concluded that Andrial was entitled to credit from August 5, 2009, the time of his arrest, until February 8, 2010, the date that he was sentenced. However, due to a miscalculation, the trial court awarded Andrial only 173 days as credit for that time instead of the 188 days that he was due, as that is the correct number of days between those dates. Accordingly, we reverse the order denying Andrial's motion and remand this matter so that the trial court can enter a corrected judgment, awarding Andrial 188 days of jail credit against his sentence. Resentencing is not necessary.
To the extent that Andrial asserted other claims in his motion, those matters are more properly considered in a timely-filed motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We offer no comment on the merits of any claim that Andrial might assert in a postconviction motion.
REVERSED and REMANDED FOR CORRECTION OF SENTENCE.
EVANDER and JACOBUS, JJ., concur.